Citation Nr: 0706978	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, in October 
2002. 

In written correspondence from the veteran's representative 
in July 2004, it was indicated that the veteran was 
withdrawing all pending appellate issues except that relating 
to hepatitis.

In his Notice of Disagreement, [submitted on a VA Form 9, 
Substantive Appeal], the veteran checked that he wanted a 
hearing at the RO before a member of the Board.  However, in 
a subsequent VA Form 9, submitted in July 2004, he checked 
that he did not want a hearing.

In February 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance the case on the docket 
pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c) on the 
basis of his homelessness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During service, the veteran was diagnosed with infectious 
hepatitis in January 1971.  An Australian Antigen (now known 
as HBsAg, or Hepatitis B surface antigen) test in March 1971 
was reported to have been negative.  Service records show no 
other signs of hepatitis or chronic residuals.

On VA treatment during 2002-2003, the veteran was diagnosed 
as having hepatitis C in May 2002.  There is a notation of Ab 
positive May 15, 2002.  

On a VA examination in March 2004, it was reported that the 
veteran had been exposed to or had ongoing problems with 
hepatitis C.  It was noted that in June 2003, his hepatitis 
screen was negative for hepatitis B surface antibody, 
hepatitis surface antigen, and antihepatitis A virus; 
antihepatitis A total was positive.  Hepatitis B core 
antibody and hepatitis C core antibody tests were both 
negative.  Laboratory values shows SGOT of 269 (high normal 
was shown as 35) and SGPT of 285 (high normal was shown as 
45).  Laboratory findings from April 2004 showed SGPT of 224 
and SGOT of 139.  On the intake evaluation, the veteran 
admitted to having done polysubstance including marijuana, 
LSD and alcohol and probably others for awhile after Vietnam.  

The denial by the RO was in part sustained by a discussed of 
medical and historical generalities when hepatitis C was 
first a clinical entity, testing developments, and related 
matters, but there is no medical opinion in the file relating 
to when the veteran's hepatitis developed and from what.  

Other than the notations identified above, the veteran has 
not further responded to a specific request to identify his 
possible risk factors although in June 2003, he had told 
mental health examiners that he developed hepatitis A, B and 
C in Vietnam, and in March 2004, that he had "picked it up" 
along the way somewhere since service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination by an 
infectious diseases specialist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  Any indicated diagnostic tests 
and studies should be accomplished.

The examiner should render an opinion as 
to whether the veteran has Hepatitis A, B, 
or C and, if so, discuss the etiology and 
date of onset of the condition. 

Specifically, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hepatitis had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner should provide a complete 
rationale for any opinion provided.

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

